Citation Nr: 0637030	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-22 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for the service-connected dysthymia and anxiety.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1997 to 
August 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the RO.  

The Board remanded this appeal back to the RO in December 
2005 for further development of the record.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



REMAND

From September 2004 to December 2005, the veteran was seen 
several times at a VA facility for treatment for his 
dysthymia and anxiety.  In the December 2004 record he 
reported continued troubles with attending classes at his 
trade school.  He did not like to be around other students 
and found them annoying.  He reported feeling anxious around 
others, but agreed to go to the mall with his wife.  

The VA examiner noted his mood was slightly depressed and his 
affect was blunted.  The veteran did not have suicidal or 
homicidal ideation, and his judgment and insight were good.  

In the August 2005 record, the veteran reported his mood at 
10 percent on a scale of 1 to 100.  He reported that his mood 
fluctuated quickly.  He was going to move out of his 
girlfriend's house and in with his brother because she and 
her family had bought a cat.  He had not been employed in a 
while and described his life as going nowhere.  

He reported having feelings of hopelessness and helplessness.  
He had chronic suicidal thoughts, but had no current plan or 
intent.  He reported having fatigue, depression and anxiety.  

The examiner noted that his mood was nervous and his affect 
was unsettled and hard to read.  Insight and judgment were 
poor to fair.  Speech was logical and coherent.  

In the December 2005 record, the veteran reported being 
employed for the past two weeks.  He accepted that he must be 
employed.  Additionally he was accepting his parental 
responsibilities.  Overall, he reported that he was trying to 
get control of his life and move in a positive direction.  
The VA examiner noted his mood was calm, and his affect was 
animated and appropriate.  Insight and judgment were good.  

During a June 2006 VA psychiatric evaluation, the veteran 
reported having a normal childhood.  In the 7th grade, his 
grades dropped.  He dropped out of school in the 9th grade, 
but later obtained his GED.  He joined the Army and finished 
basic training and individual advanced training as a multiple 
launch system crewmember.  

After discharge he returned home and worked in a factory for 
9 months, his longest employed period.  He was laid off.  He 
had difficulty holding subsequent jobs because he was 
overwhelmed by the stress and would just stop showing up.  He 
was fired from his last job as a rental center manager 
because of an argument with a co-worker.  

He married in 1997 and had 3 children.  He had been separated 
for 5 years.  The oldest child lived with him at his 
brother's apartment.  He reported having no friends or 
hobbies and spending his daytime in a nearby park, walking by 
the water or sitting on a bench.  

The veteran denied a history of psychiatric treatment prior 
to military service, but recalled during his teenage years 
cutting his arm to reduce "tension."  The veteran reported 
being depressed most of the day or every day for the past few 
months.  He had lost 20 pounds in the last 12 months.  He had 
difficulty sleeping and slept only 4-5 hours a night.  He had 
feelings of worthlessness and diminished ability to 
concentrate.  He had recurrent thoughts of suicidal ideation, 
but denied suicidal planning.  

The veteran reported feeling anxious and as a result had to 
control his impulse to smash furniture at home.  He 
experienced anxiety attacks at work that he described as 
intense anxiety with increased heart rate, head ache, 
tingling sensation, and feeling of unreality.  When he did 
not work, he experienced less frequency and intensity of the 
anxiety.  He reported difficulty being in a crowd or standing 
in a line.  

On examination, the examiner noted the veteran's affect was 
slightly nervous, dysphoric and appropriate with slightly 
constricted range.  His thought process was goal-directed and 
well organized.  The veteran had no complaints of delusions 
or hallucinations.  He had no homicidal or suicidal ideation.  
Insight and judgment were fair.  

The examiner diagnosed the veteran with dysthymic disorder, 
major depressive episode and anxiety disorder.  The veteran 
was assigned a Global Assessment of Functioning (GAF) score 
of 41.  

Given the current record, the Board finds that another VA 
psychiatric examination is required to correlate the clinical 
findings and enter a definite diagnosis as to the veteran's 
current psychopathology in light of the entire evidentiary 
record.  

The examiner concluded that the veteran's depressive symptoms 
and anxiety symptoms would cause significant reduced 
productivity and significant interference in his ability to 
interact effectively and work efficiently.  Further, he had 
serious impairment in social and occupational functioning.  

The Board also notes that the VA regulations provide that VA 
will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency, such as 
the Social Security Administration (SSA).  See 38 C.F.R. 
§ 3.159(c)(2).  

In an August 2005 claim for nonservice connected disability 
pension, the veteran stated that he had applied for SSA 
disability benefits.  Thus, the SSA may have medical records 
in conjunction with this application that would bear on the 
veteran's claim.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information about whether he currently is 
receiving disability benefits from the 
SSA.  Based on his response, the RO 
request all records of treatment of the 
veteran corresponding to his disability 
benefits application.  All records 
received by the RO must be added to the 
claims file.  If the search for such 
records is unsuccessful, documentation to 
that effect must be added to the claims 
file.  

2.  The veteran should be afforded a VA 
examination in order to determine the 
current severity of the service-connected 
disability characterized as dysthymia and 
anxiety.  The claims folder should be 
available to the examiner for review.  
The VA examiner should elicit from the 
veteran and record a complete clinical 
history.  Based on his/her review of the 
case, the examiner should identify the 
manifestations attributable to the 
service-connected disability and opine as 
to the current severity of related 
disability in terms of the criteria for 
rating service-connected innocently 
acquired psychiatric conditions.  The 
examiner should offer a full rationale to 
support his opinion.  
3.  Then, the RO should readjudicate the 
veteran's claim for an increased rating 
for the service-connected dysthymia and 
anxiety.  If any benefit sought on appeal 
is not granted to the satisfaction of the 
veteran, he should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


